                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
VARQUEZ SALS,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 19-2046-JDT-cgc
                                                  )
TONY PARKER, ET AL.,                              )
                                                  )
       Defendants.                                )


                   ORDER DIRECTING ENTRY OF JUDGMENT,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
             AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff Varquez Sals, a prisoner acting pro se, filed a civil complaint on January 17, 2019.

(ECF No. 1.) The Court subsequently issued an order granting leave to proceed in forma pauperis

and assessing the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 4.)

       On February 8, 2019, the Court issued an order dismissing the complaint for failure to state

a claim but granting leave to file an amended complaint within 21 days. (ECF No. 6.) The order

notified Sals that if he “fails to file an amended complaint within the time specified, the Court will

assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.” (Id. at 6.) However, Sals has

not filed an amended complaint, and the time within which to do so has expired. Therefore,

judgment will be entered in accordance with the February 8, 2019, order dismissing the complaint

for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal by Sals

in this case would be taken in good faith. The good faith standard is an objective one. Coppedge
v. United States, 369 U.S. 438, 445 (1962). The same considerations that led the Court to dismiss

this case for failure to state a claim also compel the conclusion that an appeal would not be taken

in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule

of Appellate Procedure 24(a), that any appeal in this matter by Sals would not be taken in good

faith.

         The Court must also address the assessment of the $505 appellate filing fee if Sals

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir.

1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets out

specific procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Sals is instructed that

if he wishes to take advantage of the installment procedures for paying the appellate filing fee, he

must comply with the procedures set out in the PLRA and McGore by filing an updated in forma

pauperis affidavit and a current, certified copy of his inmate trust account for the six months

immediately preceding the filing of the notice of appeal.

         For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Sals, this is the first

dismissal of one of his cases as frivolous or for failure to state a claim. This strike shall take effect

when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

         The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                         s/ James D. Todd
                                                        JAMES D. TODD
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
